Citation Nr: 1643899	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  10-27 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) due service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 2004 to November 2007. 

These matters come before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Baltimore, Maryland (RO), which continued a 10 percent evaluation for service-connected PTSD.  In a May 2010 rating decision, the RO increased the assigned evaluation to 50 percent, effective from November 21, 2007.  As this award does not reflect the maximum benefit sought, the issue remains on appeal. 

A claim for TDIU has been raised by the record and is considered part and parcel to the Veteran's appeal of her initial increased rating claim, and is therefore properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for her PTSD, as well as entitlement to a TDIU.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims.

The Veteran should be afforded a new VA psychiatric examination to evaluate the severity of her PTSD.  The Veteran's disability has not been evaluated by VA since April 2010, and subsequent VA treatment records suggest that her PTSD has increased in severity.  See May 2016 VA mental health treatment record.  The Board finds that a more contemporaneous evaluation is needed prior to adjudication of the claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995). 

In addition, a remand is needed obtain outstanding records of pertinent VA treatment.  The claims folder only contains the Veteran's VA mental health treatment records dated prior to March 2009 and from March 2016 to June 2016.  A remand is needed to obtain and associate with the claims folder the Veteran's VA mental health treatment records dated between March 2009 and March 2016, and from June 2016 to the present.  

Finally, a claim for a TDIU has been raised by the record.  See the report of an April 2010 VA psychiatric examination and a September 2016 informal hearing presentation.  In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim for TDIU is considered a part of the Veteran's increased rating claim.  On remand, all appropriate development pertaining to the TDIU issue, to include providing the Veteran with notice as to what is required to establish entitlement to a TDIU, should be conducted.

Accordingly, the case is REMANDED for the following action:
 
1. Inform the Veteran of the elements of a claim for a TDIU under 38 C.F.R. § 4.16 and undertake any additional development as necessary.

2. Update the claims folder with the Veteran's VA treatment records dated between March 2009 and March 2016, and from June 2016 to the present. 

3. Thereafter, schedule the Veteran for a VA examination, with an appropriate specialist, to evaluate the current severity of her PTSD.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file. 
The evaluation of PTSD should consist of all necessary psychiatric testing, to include a mental status evaluation.  

The examiner is asked to comment on the degree of severity of the Veteran's service-connected PTSD, and its functional impact on her ability to work. 

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

4. Then, readjudicate the claims on appeal for entitlement to an increased rating and entitlement to a TDIU.  If any benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and her representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




